Title: From George Washington to James Mercer, 15 March 1787
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon 15th March 1787

Your favor of the 10th came duely to hand, and with very sincere concern I read the acct of your ill health; but if your other complaints have left you, the Asthma, though troublesome & distressing, is not a dangerous one; I will hope therefore that the agreeable Season which is fast approaching, will perfectly restore you good health.
Under cover with this, you will receive the original Deed for the Lands on four miles run; which you will please to return when your purposes are answered by the reference to it, for drawing the deed of confirmation: for your justice in offering which, and kindness in drawing it, I pray you to accept my warmest acknowledgments.
The mode suggested by you to obtain the bond which I passed to Messrs McCoull & Blair, is, in my judgment, the only proper

one; so far as it respects you, or the Representatives of your father (if the credit is to be applied to their acct) it is precisely the same whether you acct with me, or them, for the principal & interest of the sum which was to have been paid for the Land under the circumstances of your claim; because if the right is determined to be in you, so much will have been discounted from my demand on the Estate—If in them, it is only paying to them, as Attorneys of Lindo & Cozenove what otherwise would have been demanded of me. The case with me would be widely different, for if I allow this sum with the Interest in a final settlement and my bond remains unretired, I am open to a prosecution thereon; and may be greatly distressed by the actual payment after having allowed it in a discount before I can have any redress, which would very illy accord with the present state of my finances. Should Mr McCoull refuse to accede to your proposal, it would imply strongly, his intention of resorting to me for payment.
However desirous I am, & always shall be, to comply with any commands of my Country, I do not conceive that I can, with consistent conduct, attend the proposed Convention to be holden in Philadelphia in May next. For besides the declaration which I made in a very solemn manner when I was about to retire, of bidding adieu to all public employment; I had just before the appointment of delegates to this Convention written and dispatched circular letters to the several State Societies of the Cincinnati informing them of my intention not to attend the General Meeting which was to take place about the same time and in the same City—and assigned reasons which apply as forcibly in the one case as the other. Under these circumstances, to attend the Convention might be considered disrespectful to a worthy set of men for whose attachment and support on many trying occasions, I shall ever feel the highest gratitude & affection.
It is unnecessary I hope to assure you of the pleasure I shall always receive at seeing you here, whenever business or your health will permit. The latter, possibly, might be benefitted by the change of Air. With sincere esteem & Regd I am Dear Sir Yr Most Obt Ser.

Go: Washington

